 In the Matterof ARMOUR AND COMPANYandLOCAL#100, U. P.W. A., C. I. O.In the Matter of ARMOUR AND COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA, C. I. O.Cases Nos. 13-R-3233 and 13-R-3243.-Decided March 7, 1946Messrs. Paul E. BlanchardandJ. C. Moore,both of Chicago, Ill..for the Company.Mr. Sigmund Wlodarczyk,of Chicago, Ill., for Local 100.Messrs. Sigmund Wlodarczyk, Herbert March,andBurrette King,all of Chicago, Ill., for the U. P. W. A.Mr. Nathan Saks,of counsel to the Board.DECISIONANDDIRECTIONS OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Local #100,U. P. W. A., C. I. O.,herein called Local 100, and United Packinghouse Workers of Amer-ica,C. I. 0., herein called theU. P. W. A.,alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of Armour and Company,Chicago,Illinois,herein calledthe Company,the National Labor Relations Board consolidated thecases and provided for an appropriate hearing upon due notice be-fore Robert T. Drake, Trial Examiner.The hearing was held atChicago,Illinois, on September17, 1945.The Company,Local 100,and the U. P. W. A. appeared and participated.All parties wereafforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record,the Board makes the following :66 N. L.R. B., No. 44.JSJ 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANYArmour and Company, an Illinois corporation, is engaged in theoperation of meat-packing plants, meat distributing houses, andrelated enterprises scattered throughout the United States.ItsChicago Auxiliary Plant and its Chicago Packing Plant, both ofwhich are located in Chicago, Illinois, are solely involved in theseproceedings.At the Auxiliary Plant, the Company is engaged in the manufac-ture of soap, glue, ammonia, curled hair, sandpaper, cosmetics, andother products.During the fiscal year ending September 1945, theCompany manufactured at this plant products valued in excess of$16,500,000. 'Approximately 50 percent of the raw materials usedin such manufacture was obtained outside the State of Illinois, andapproximately 90 percent of the products manufactured during thatperiod was shipped to points outside the State.At its Packing Plant, the Company is engaged in the slaughteringof livestock and the processing of meat.During the year 1944, theCompany purchased for use at this plant approximately 731,475 tonsof material, about 50 percent of which was obtained outside the Stateof Illinois.During the same period, the Company processed ap-proximately 605,516 tons of products, about 80 percent of which wasshipped to points outside the State.The Company admits that at both plants here involved it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATIONS INVOLVEDUnited Packinghouse Workers of America, and its Local #100,are labor organizations affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to Local 100 andto the U. P. W. A. as the exclusive bargaining representatives of certain groups of its employees alleged by each to be appropriate untilthey have been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that Local 100 and the U. P. W. A. each repre- ARMOUR AND COMPANY357sents substantial numbers of employees in the units hereinafterfound appropriate.'We find that questions affecting commerce havearisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNrrsCase No. 13-R-3223Following an election directed by the Board on July 25, 1939,2the U. P. W. A.'s Local No. 347 was certified on August 22, 1939, asthe exclusive bargaining representative of the production and main-tenance employees at the Company's Auxiliary Plant, excluding,among others, plant policemen and watchmen .3 Local 100 nowseeks to include the plant policemen and the watchmen in the pro-duction and maintenance unit for which Local No. 347 was pre-viously certified, and for which Local 100 is currently the bargainingrepresentative,4 or, in the alternative, the establishment of a separateunit of the plant policemen and watchmen. The Company contendsthat the plant policemen are identified with management, and are,therefore, not employees within the meaning of the Act.The Com-pany, however, does not oppose either position of Local 100 withrespect to the watchmen.At its Auxiliary Plant the Company employs 22 plant policemenand 8 watchmen,5 all of whom are under the supervision of a chiefof police.While formerly militarized, the policemen are not nowmilitarized; they are, however, deputized, armed, and uniformed.The watchmen were never militarized, and they are neither depu-tized, armed, nor uniformed.Both categories of employees performthe duties usually associated with plant-protection employees.Thepolicemen guard the plant gates to prevent unauthorized entries ordepartures, search employees when necessary to prevent thefts, and,when requested, submit reports to their superiors on employee viola-tions of plant rules.The watchmen, who work on the night shifts,patrol the plant and make reports on unsafe plant conditions, viola-tions of plant rules by employees, and any other irregularities.Withthe exception of the chief, however, the policemen and watchmen do1 The 'FieldExaminer reported that in Case No. 13-R--3233, Local 100 submitted 23membership cards, and that there are approximately30 employees in the unitallegedby itto be appropriate.He also reportedthat in Case No. 13-R-3234 the U P. W. A.submitted 29 membership cards, and that thereare approximately35 employees in theunit allegedby itto be appropriate2Matter of Armour & Company of Delaware,13 N L R B 1143114 N. L. R. B. 862.4 Local 100 has apparentlysupersededLocal No. 347 as the bargaining representativefor the productionand maintenance unit.6 Otherwise known as box-pullers 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot have the authority to discipline or penalize any other employees;nor do they have the authority to hire or discharge employees, oreffectively recommend such action.Their function is merely toreport incidents, irregularities, and violations of company rules totheir superiors who take the necessary action in the matter. It isclear, therefore, that, except for the chief, the police and watchmenexercise monitorial and not supervisory authority.We have previously considered arguments similar to those ad-vanced by the Company concerning the status of plant-protectionemployees with like duties at another plant of the Company, and,as in those cases,6 find them to be without merit.However, we havealso decided in many cases that plant-protection employees perform-ing monitorial duties should be segregated for collective bargainingpurposes in a unit separate from production and maintenanceemployees.?Accordingly, inasmuch as both the plant policemen andthe watchmen perform monitorial functions, we shall establish aseparate unit for these employees.We find that all plant policemen and watchmen 8 at the Company'sChicago, Illinois, Auxiliary Plant, excluding the chief of police andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.Case No. 13-B-32341As a result of an election directed by the Board on October 24,1939,9 the U. P. W. A.'s Local No. 347 was certified on December 12,1939, as the bargaining representative of all production and mainte-nance employees at the Company's Packing Plant, excluding,interalia,steady-time checkers.10 It is still the bargaining representativein that unit.The U. P. W. A. now petitions for the inclusion ofthe steady-time checkers in the existing unit or, in the alternative,for a separate unit of the steady-time checkers.The Company takesthe position that the checkers are part of management, and are notemployees within the meaning of the Act.The Company employs at the Packing Plant about 33 steady-timecheckers who are under the immediate supervision of a platformforeman, and under the ultimate supervision of the superintendentMatter of Armour and Company,59 N. L.R.B. 783;Matter of Armour andCompany,63 N. L. It. B. 12007 SeeMatterof CudahyPacking Company,65 N. L.It. B. 10, and cases cited thereinknown as box-pullers.10 18 N. L. R. B. 255. ARMOUR AND COMPANY359of the loading dock.Some of these checkers work on the loadingdocks, and others work inside the warehouse. Those who work onthe docks count and record all items that are loaded into freight carsor trucks for shipment to customers.The actual loading is done bycar storers, who, to the extent necessary, are directed in their loadingoperations by the checkers.11 It is the responsibility of the loadingdock checkers to see that a car or truck is properly loaded and thatorders are filled correctly.The checkers who are employed insidethe warehouse check items assembled for shipment, but do not directthe work of any employees. Thus, the loading dock checkers per-form chiefly clerical functions and spend some time overseeing thework of the car storers, and the inside checkers are engaged whollyin clerical work.While the Company contends that checkers haveauthority effectively to recommend discharge of care storers, theevidence indicates that they do not have such authority ; 12 ratherdoes it show that their authority is limited to reporting the failureor refusal of a car Storer to do his work properly. It does appear,however, that the checkers occupy a status that is different in manyrespects from that of the production workers with whom they work.Their work carries more responsibility and requires greater skill,for which they receive about 20 percent more pay than car storers.In addition, they enjoy vacation, pension, and insurance privilegesthat are not available to production employees, and, unlike produc-tion workers, they are paid on a salary basis.It is clear from the foregoing, and we find, that the steady-timecheckers are not managerial, and that they are employees within themeaning of the Act who are entitled to representation for the pur-poses of collective bargaining.13We are also of the opinion that,because of their partial function of overseeing the work of the carstorers and their other distinguishing attributes, the steady-timecheckers represent a homogeneous group of specialized clerks requir-ing insulation of their collective bargaining in a unit separate fromthat of the production and maintenance employees.14We shall,therefore, establish a separate unit for these employees.Accordingly, we find that all steady-time checkers at the Com-pany's Chicago, Illinois, Packing Plant, excluding all supervisoryemployees with authority to hire, promote, discharge, discipline, orn It appears,however,that the platform foreman marks up the cars to guide thecar storers in their loading, thereby reducing to a great extent the amount of directionrequired by the checkersIn this connection,a checker testifiedthatcheckers usuallydirect thestorers only in their loading of canned meats and bacon.12 In this connection, a checkertestifiedthat in his4 years inthat capacity he hadnever recommended a discharge or penalty, that he did not know of any checker whohad done so,that he did not thinkthat checkersconsideredthat theyhad such authority,and that he had never been instructed that he had suchauthorityis SeeMatter of Wilson d Company,61N. L. R. B. 105.14 SeeMatter ofWilson.6Company,supra. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OP REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongthe employees in the appropriate units who were employed duringthe pay-roll period immediately preceding the date of the Directionof Elections herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of ' and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour andCompany, Chicago, Illinois, separate elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the units found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the elections, to determine (1) whether or notthe employees found to be an appropriate unit in Case No. 13-R-3233desire to be represented by Local #100, U. P. W. A., C. I. 0., forthe purposes, of collective bargaining, and (2) whether or not theemployees found to be an appropriate unit in Case No. 13-R-3234desire to be represented by United Packinghouse Workers of Amer-ica, C. I. 0., for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Directionof Elections.